Citation Nr: 0108748	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-20 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Timeliness of appeal.













INTRODUCTION

The veteran served on active duty from July 1943 to May 1946. 
This matter comes on appeal from an October 1998 decision by 
the Manila VA Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision date in September 1997, the 50 
percent evaluation for the residuals of a gunshot wound of 
the right hand granted by the Board of Veterans' Appeals 
(Board) in August 1997 was made effective September 28, 1994, 
the date of receipt of claim. The veteran was notified of 
this decision in a letter dated September 19, 1997.

2.  A notice of disagreement with the September 1997 decision 
was received from the veteran in April 1988.

3.  A statement of the case addressing the issue of an 
earlier effective date for the 50 percent evaluation for the 
right hand gunshot wound residuals was provided to the 
veteran on July 22, 1998.

4.  A substantive appeal, VA Form 9, was received from the 
veteran on October 5, 1998.


CONCLUSION OF LAW

An appeal of the September 1997 decision assigning an 
effective date of September 28, 1994 for the 50 percent 
evaluation for the right hand gunshot wound residuals was not 
timely perfected. 38 C.F.R. §§ 20.200, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to the veteran specifically satisfies the 
requirement at § 5103A of the new statute in that it clearly 
notifies the veteran of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled. No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.


Legal Criteria

The governing regulations provide that an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  In order to perfect 
an appeal, the appellant must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
its determination to him or her. 38 C.F.R. § 20.302(a). A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later. 38 C.F.R. § 20.302(b).





Analysis

Service connection for residuals of an inservice gunshot 
wound of the right hand has been in effect since 1946. In 
August 1997, the Board granted an increase from 40 to 50 
percent of the evaluation assigned for this disability. In a 
rating decision dated in September 1997, this 50 percent 
evaluation granted by the Board was made effective September 
28, 1994, the date of receipt of the claim for increase. The 
veteran was notified of this decision in a letter dated 
September 19, 1997. A notice of disagreement with the 
September 1997 decision was received from the veteran in 
April 1988. A statement of the case addressing the issue of 
an earlier effective date for the 50 percent evaluation for 
the right hand gunshot wound residuals was provided to the 
veteran on July 22, 1998. A substantive appeal, VA Form 9, 
was received from the veteran on October 5, 1998, more than 
one year after the September 19, 1997 notification of the 
rating decision that month, and more than 60 days after the 
July 22, 1998 statement of the case. 

The veteran has presented no specific argument as to why his 
appeal should be considered timely. His substantive appeal, 
VA Form 9 was dated September 10, 1998, but as noted above 
was not received by VA until October 5, 1998. In January 
2000, VA asked the veteran for an explanation concerning the 
4-week period between the date of the substantive appeal and 
its receipt by VA. He was requested to provide the location 
of the post office where he mailed the substantive appeal and 
the date he mailed it. No response was received from him to 
these inquiries. In April 2000, the postal service officer of 
the Central Post Office, Manila, advised that it ordinarily 
took no longer than two days for a letter to be delivered 
from the province where the veteran resides to the RO. 

Accordingly, as the veteran's substantive appeal was not 
received by VA within one year of the September 19, 1997 
notification of the rating decision earlier that month, or 
within 60 days of the July 22, 1998 statement of the case 
addressing the effective date issue, the Board finds that the 
appeal was not timely within the meaning of 38 C.F.R. 
§§ 20.200, 20.302.

ORDER

The September 1997 rating decision assigning an effective 
date of September 28, 1994, for a 50 percent evaluation for 
residuals of a gunshot wound of the right hand was not timely 
filed; the appeal is denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

